       Case 4:20-cv-06478-YGR Document 17 Filed 12/14/20 Page 1 of 2

                                                                               S DISTRICT
                                                                            ATE           C
                                                                           T
 1   Adam B. Wolf (Cal Bar No. 215914)




                                                                                                          O
                                                                      S




                                                                                                           U
                                                                     ED
     PEIFFER WOLF CARR KANE & CONWAY,




                                                                                                            RT
                                                                                               ERED




                                                                 UNIT
 2   A Professional Law Corporation                                        IT IS S
                                                                                  O ORD
     4 Embarcadero Center, Suite 1400




                                                                                                                 R NIA
 3   San Francisco, CA 94111
                                                                                                         ogers
     Telephone: 415.766.3545                                                                 onzalez R




                                                                 NO
                                                                                    onne G
                                                                           Judge Yv




                                                                                                                 FO
 4   Facsimile: 415.402.0058




                                                                  RT
     Email: awolf@peifferwolf.com                                                  12/14/20




                                                                                                             LI
                                                                          ER




                                                                     H




                                                                                                           A
 5                                                                             N                 F
                                                                                                            C
     Attorneys for Plaintiff                                                       D IS T IC T O
                                                                                         R
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10

11   KATHERINE RICHARDSON RICHARDS,                         Case No. 20-cv-06478-YGR
12                   Plaintiff,                             STIPULATION OF DISMISSAL
13            v.

14   MICHAEL S. KIKEN, M.D.,

15                   Defendant.

16

17          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties stipulate to

18   dismissal of this action. This dismissal is the result of a settlement between the parties, and is

19   made with prejudice, with each party to bear its own attorneys’ fees and costs.

20          The parties thank the court for its time and attention.

21   Dated: December 9, 2020                                 Respectfully submitted,

22

23   /s/Adam B. Wolf                                        /s/John S. Simonson
     Adam B. Wolf (Cal Bar No. 215914)                      John S. Simonson (Cal Bar. No. 58311)
24   PEIFFER WOLF CARR KANE & CONWAY,                       HAYES SCOTT BONINO ELLINGSON
     A Professional Law Corporation                         GUSLANI SIMONSON & CLAUSE, LLP
25   4 Embarcadero Center, Suite 1400                       999 Skyway Road, Suite 310
     San Francisco, CA 94111                                San Carlos, CA 94070
26   Telephone: 415.766.3545                                Telephone: 650.249.6898
     Facsimile: 415.402.0058                                Facsimile: 650.637.8071
27   Email: awolf@peifferwolf.com                           Email: jsimonson@hayesscott.com

28   Counsel for Plaintiff                                  Counsel for Defendant

                                                        1
                                         STIPULATION OF DISMISSAL
                                          CASE NO. 20-cv-06478-YGR
       Case 4:20-cv-06478-YGR Document 17 Filed 12/14/20 Page 2 of 2



 1                                      FILER’S ATTESTATION
 2          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Adam B. Wolf, attest that
 3   concurrence in the filing of this document has been obtained.
 4
     Dated: December 9, 2020                              /s/ Adam B. Wolf
 5                                                        Adam B. Wolf

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
                                       STIPULATION OF DISMISSAL
                                        CASE NO. 20-cv-06478-YGR
